 1 NORMAN J. WATKINS – SBN 87327                                 DISCOVERY MATTER
     nwatkins@lynberg.com
 2   S. FRANK HARRELL – SBN 133437
     sharrell@lynberg.com
 3   JESSE K. COX – SBN 285218
     jcox@lynberg.com
 4   MARLENA R. MLYNARSKA – SBN 328132
     mmlynarska@lynberg.com
 5   LYNBERG & WATKINS
     A Professional Corporation
 6   1100 Town & Country Road, Suite #1450
     Orange, California 92868
 7   (714) 937-1010 Telephone
     (714) 937-1003 Facsimile
 8
     Attorneys for Defendants COUNTY OF ORANGE, DEPUTY JONATHAN
 9 ISRAEL, and DEPUTY EDUARDO DURAN

10

11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13

14
     LATOYA REINHOLD, individually                 CASE NO: 8:20-cv-02369-JLS-DFM
15 and as successor-in-interest to Kurt
     Reinhold; S.R. and J.R., minors, by and
16 through their guardian ad litem, Latoya         Assigned to Hon. Josephine L. Staton –
   Reinhold, individually and as                   Courtroom 10A
17 successors-in-interest to Kurt Reinhold;
   JUDY REINHOLD-TUCKER,
18 individually,                                   STIPULATED PROTECTIVE
                                                   ORDER
19               Plaintiff,
20                                                 MATTER FOR DETERMINATION
           vs.                                     BY THE HONORABLE DOUGLAS F.
21                                                 MCCORMICK
22 COUNTY OF ORANGE, a public
     entity; JONATHAN ISRAEL, an
23 individual; EDUARDO DURAN, an
     individual, and DOES 3-20, inclusive,
24                                                 Complaint filed: December 17, 2020
25               Defendant.                        Trial Date:   None Set
26
27

28

                                               1
                          STIPULATED PROTECTIVE ORDER
 1 1.     A.     PURPOSES AND LIMITATIONS
 2        Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may

 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

 6 enter the following Stipulated Protective Order. The parties acknowledge that this

 7 Order does not confer blanket protections on all disclosures or responses to

 8 discovery and that the protection it affords from public disclosure and use extends

 9 only to the limited information or items that are entitled to confidential treatment

10 under the applicable legal principles. The parties further acknowledge, as set forth

11 in Section 12.3 below, that this Stipulated Protective Order does not entitle them to

12 file confidential information under seal; Civil Local Rule 79-5 sets forth the

13 procedures that must be followed and the standards that will be applied when a party

14 seeks permission from the court to file material under seal.

15        B.     GOOD CAUSE STATEMENT
16        This action is likely to involve information which one or more of the parties
17 contend special protection from use for any purpose other than litigation of this

18 action is warranted.

19        Defendants County of Orange, Deputy Jonathan Israel, and Deputy Eduardo
20 Duran (“Defendants”) contend that such confidential information includes internal

21 policies, procedures, and training materials, which are generally not available to the

22 public. This information may be privileged, and its disclosure may impact the

23 County Sheriff’s Department’s operations and safety. Defendants may also be

24 producing documents that contain personal and confidential information regarding

25 individuals which information is generally unavailable to the public, including peace

26 officer personnel records. The disclosure of this information to the public may
27 violate these individuals’ privacy rights. Defendants may also be producing video,

28 audio, and still photo images related to the incident at issue in this case which are

                                               2
                          STIPULATED PROTECTIVE ORDER
 1 generally unavailable to the public. In addition, Defendants may be producing

 2 investigation reports which are generally unavailable to the public, the disclosure of

 3 which could violate individuals’ privacy interests, jeopardize the integrity of

 4 ongoing investigations, and jeopardize peace officer safety. Accordingly, to

 5 expedite the flow of information, to facilitate the prompt resolution of disputes over

 6 confidentiality of discovery materials, to adequately protect information the parties

 7 are entitled to keep confidential, to ensure that the parties are permitted reasonable

 8 necessary uses of such material in preparation for and in the conduct of trial, to

 9 address their handling at the end of the litigation, and serve the ends of justice, a

10 protective order for such information is justified in this matter. It is the intent of the

11 parties that the information will not be designated as confidential for tactical reasons

12 and that nothing be so designated without a good faith belief that is has been

13 maintained in a confidential, non-public manner, and there is a good cause why it

14 should not be party of the public record of this case.

15         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
16               SEAL
17         The parties further acknowledge, as set forth in Section 12.3, below, that this
18 Stipulated Protective Order does not entitle them to file confidential information

19 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

20 and the standards that will be applied when a party seeks permission from the court

21 to file material under seal.

22 2.      DEFINITIONS
23         2.1   Action: this pending federal lawsuit, Latoya Reinhold, et al. v. County
24 of Orange, et al., Case No. 8:20-cv-02369-JLS-DFM.

25         2.2   Challenging Party: a Party or Non-Party that challenges the designation
26 of information or items under this Order.
27         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
28 how it is generated, stored or maintained) or tangible things that qualify for

                                                3
                          STIPULATED PROTECTIVE ORDER
 1 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

 2 the Good Cause Statement.

 3        2.4    Counsel: Counsel of Record and House Counsel for the parties herein
 4 (as well as their support staff).

 5        2.5    Designating Party: a Party or Non-Party that designates information or
 6 items that it produces in disclosures or in responses to discovery as

 7 “CONFIDENTIAL.”

 8        2.6    Disclosure or Discovery Material: all items or information, regardless
 9 of the medium or manner in which it is generated, stored, or maintained (including,

10 among other things, testimony, transcripts, and tangible things), that are produced or

11 generated in disclosures or responses to discovery in this matter.

12        2.7    Expert: a person with specialized knowledge or experience in a matter
13 pertinent to the litigation who has been retained by a Party or its counsel to serve as

14 an expert witness or as a consultant in this Action.

15        2.8    House Counsel: attorneys who are employees of a party to this Action.
16 House Counsel does not include Outside Counsel of Record or any other outside

17 counsel.

18        2.9    Non-Party: any natural person, partnership, corporation, association, or
19 other legal entity not named as a Party to this action.

20        2.10 Outside Counsel of Record: attorneys who are not employees of a party
21 to this Action but are retained to represent or advise a party to this Action and have

22 appeared in this Action on behalf of that party or are affiliated with a law firm which

23 has appeared on behalf of that party, and includes support staff.

24        2.11 Party: any party to this Action, including all of its officers, directors,
25 employees, consultants, retained experts, and Outside Counsel of Record (and their

26 support staffs).
27        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
28 Discovery Material in this Action.

                                               4
                          STIPULATED PROTECTIVE ORDER
 1         2.13 Professional Vendors: persons or entities that provide litigation support
 2 services (e.g., photocopying, videotaping, translating, preparing exhibits or

 3 demonstrations, and organizing, storing, or retrieving data in any form or medium)

 4 and their employees and subcontractors.

 5         2.14 Protected Material: any Disclosure or Discovery Material that is
 6 designated as “CONFIDENTIAL.”

 7         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 8         from a Producing Party.
 9 3.      SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11 Protected Material (as defined above), but also (1) any information copied or

12 extracted from Protected Material; (2) all copies, excerpts, summaries, or

13 compilations of Protected Material; and (3) any testimony, conversations, or

14 presentations by Parties or their Counsel that might reveal Protected Material.

15         Any use of Protected Material at trial shall be governed by the orders of the
16 trial judge. This Order does not govern the use of Protected Material at trial.

17 4.      DURATION
18         Even after final disposition of this litigation, the confidentiality obligations
19 imposed by this Order shall remain in effect until a Designating Party agrees

20 otherwise in writing or a court order otherwise directs. Final disposition shall be

21 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

22 or without prejudice; and (2) final judgment herein after the completion and

23 exhaustion of all appeals, rehearings, remands, trial or reviews of this Action,

24 including the time limits for filing any motions or applications for extension of time

25 pursuant to applicable law.

26 / / /
27 / / /

28 / / /

                                                5
                          STIPULATED PROTECTIVE ORDER
 1 5.     DESIGNATING PROTECTED MATERIAL
 2        5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3        Each Party or Non-Party that designates information or items for protection
 4 under this Order must take care to limit any such designation to specific material

 5 that qualifies under the appropriate standards. The Designating Party must

 6 designate for protection only those parts of material, documents, items, or oral or

 7 written communications that qualify so that other portions of the material,

 8 documents, items, or communications for which protection is not warranted are not

 9 swept unjustifiably within the ambit of this Order.

10        Mass, indiscriminate, or routinized designations are prohibited. Designations
11 that are shown to be clearly unjustified or that have been made for an improper

12 purpose (e.g., to unnecessarily encumber the case development process or to impose

13 unnecessary expenses and burdens on other parties) may expose the Designating

14 Party to sanctions.

15        If it comes to a Designating Party’s attention that information or items that it
16 designated for protection do not qualify for protection, that Designating Party must

17 promptly notify all other Parties that it is withdrawing the inapplicable designation.

18        5.2    Manner and Timing of Designations. Except as otherwise provided in
19 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

20 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

21 under this Order must be clearly so designated before the material is disclosed or

22 produced.

23        Designation in conformity with this Order requires:
24               (a)     for information in documentary form (e.g., paper or electronic
25 documents, but excluding transcripts of depositions or other pretrial or trial

26 proceedings), that the Producing Party affix at a minimum, the legend
27 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

28 contains protected material. If only a portion or portions of the material on a page

                                               6
                          STIPULATED PROTECTIVE ORDER
 1 qualifies for protection, the Producing Party also must clearly identify the protected

 2 portion(s) (e.g., by making appropriate markings in the margins).

 3        A Party or Non-Party that makes original documents available for inspection
 4 need not designate them for protection until after the inspecting Party has indicated

 5 which documents it would like copied and produced. During the inspection and

 6 before the designation, all of the material made available for inspection shall be

 7 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

 8 documents it wants copied and produced, the Producing Party must determine which

 9 documents, or portions thereof, qualify for protection under this Order. Then,

10 before producing the specified documents, the Producing Party must affix the

11 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

12 portion or portions of the material on a page qualifies for protection, the Producing

13 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

14 markings in the margins).

15               (b)    for testimony given in depositions that the Designating Party
16 identify the Disclosure or Discovery Material on the record, before the close of the

17 deposition all protected testimony.

18               (c)    for information produced in some form other than documentary
19 and for any other tangible items, that the Producing Party affix in a prominent place

20 on the exterior of the container or containers in which the information is stored the

21 legend “CONFIDENTIAL.” If only a portion or portions of the information

22 warrants protection, the Producing Party, to the extent practicable, shall identify the

23 protected portion(s).

24        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
25 failure to designate qualified information or items does not, standing alone, waive

26 the Designating Party’s right to secure protection under this Order for such material.
27 Upon timely correction of a designation, the Receiving Party must make reasonable

28 efforts to assure that the material is treated in accordance with the provisions of this

                                               7
                           STIPULATED PROTECTIVE ORDER
 1 Order.

 2 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 4 designation of confidentiality at any time that is consistent with the Court’s

 5 Scheduling Order.

 6        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 7 resolution process under Local Rule 37-1 et seq.

 8        6.3    The burden of persuasion in any such challenge proceeding shall be on
 9 the Designating Party. Frivolous challenges, and those made for an improper

10 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

11 parties) may expose the Challenging Party to sanctions. Unless the Designating

12 Party has waived or withdrawn the confidentiality designation, all parties shall

13 continue to afford the material in question the level of protection to which it is

14 entitled under the Producing Party’s designation until the Court rules on the

15 challenge.

16 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17        7.1    Basic Principles. A Receiving Party may use Protected Material that is
18 disclosed or produced by another Party or by a Non-Party in connection with this

19 Action only for prosecuting, defending, or attempting to settle this Action. Such

20 Protected Material may be disclosed only to the categories of persons and under the

21 conditions described in this Order. When the Action has been terminated, a

22 Receiving Party must comply with the provisions of section 13 below (FINAL

23 DISPOSITION).

24        Protected Material must be stored and maintained by a Receiving Party at a
25 location and in a secure manner that ensures that access is limited to the persons

26 authorized under this Order.
27        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                               8
                         STIPULATED PROTECTIVE ORDER
 1 Receiving Party may disclose any information or item designated

 2 “CONFIDENTIAL” only to:

 3               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 4 as well as employees of said Outside Counsel of Record to whom it is reasonably

 5 necessary to disclose the information for this Action;

 6               (b)   the officers, directors, and employees (including House Counsel)
 7 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

 8               (c)   Experts (as defined in this Order) of the Receiving Party to
 9 whom disclosure is reasonably necessary for this Action and who have signed the

10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11               (d)   the court and its personnel;
12               (e)   court reporters and their staff;
13               (f)   professional jury or trial consultants, and Professional Vendors
14 to whom disclosure is reasonably necessary for this Action and who have signed the

15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16               (g)   the author or recipient of a document containing the information
17 or a custodian or other person who otherwise possessed or knew the information;

18               (h)   during their depositions, witnesses, and attorneys for witnesses,
19 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing

20 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)

21 they will not be permitted to keep any confidential information unless they sign the

22 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

23 agreed by the Designating Party or ordered by the court. Pages of transcribed

24 deposition testimony or exhibits to depositions that reveal Protected Material may

25 be separately bound by the court reporter and may not be disclosed to anyone except

26 as permitted under this Stipulated Protective Order; and
27               (i)   any mediator or settlement officer, and their supporting
28 personnel, mutually agreed upon by any of the parties engaged in settlement

                                               9
                         STIPULATED PROTECTIVE ORDER
 1 discussions.

 2 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 3        IN OTHER LITIGATION
 4        If a Party is served with a subpoena or a court order issued in other litigation
 5 that compels disclosure of any information or items designated in this Action as

 6 “CONFIDENTIAL,” that Party must:

 7                (a)   promptly notify in writing the Designating Party. Such
 8 notification shall include a copy of the subpoena or court order;

 9                (b)   promptly notify in writing the party who caused the subpoena or
10 order to issue in the other litigation that some or all of the material covered by the

11 subpoena or order is subject to this Protective Order. Such notification shall include

12 a copy of this Stipulated Protective Order; and

13                (c)   cooperate with respect to all reasonable procedures sought to be
14 pursued by the Designating Party whose Protected Material may be affected.

15 If the Designating Party timely seeks a protective order, the Party served with the

16 subpoena or court order shall not produce any information designated in this action

17 as “CONFIDENTIAL” before a determination by the court from which the

18 subpoena or order issued, unless the Party has obtained the Designating Party’s

19 permission. The Designating Party shall bear the burden and expense of seeking

20 protection in that court of its confidential material and nothing in these provisions

21 should be construed as authorizing or encouraging a Receiving Party in this Action

22 to disobey a lawful directive from another court.

23 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24        PRODUCED IN THIS LITIGATION
25                (a)   The terms of this Order are applicable to information produced
26 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
27 information produced by Non-Parties in connection with this litigation is protected

28 by the remedies and relief provided by this Order. Nothing in these provisions

                                               10
                         STIPULATED PROTECTIVE ORDER
 1 should be construed as prohibiting a Non-Party from seeking additional protections.

 2               (b)   In the event that a Party is required, by a valid discovery request,
 3 to produce a Non-Party’s confidential information in its possession, and the Party is

 4 subject to an agreement with the Non-Party not to produce the Non-Party’s

 5 confidential information, then the Party shall:

 6                     (1)    promptly notify in writing the Requesting Party and the
 7 Non-Party that some or all of the information requested is subject to a

 8 confidentiality agreement with a Non-Party;

 9                     (2)    promptly provide the Non-Party with a copy of the
10 Stipulated Protective Order in this Action, the relevant discovery request(s), and a

11 reasonably specific description of the information requested; and

12                     (3)    make the information requested available for inspection by
13 the Non-Party, if requested.

14               (c)   If the Non-Party fails to seek a protective order from this court
15 within 14 days of receiving the notice and accompanying information, the Receiving

16 Party may produce the Non-Party’s confidential information responsive to the

17 discovery request. If the Non-Party timely seeks a protective order, the Receiving

18 Party shall not produce any information in its possession or control that is subject to

19 the confidentiality agreement with the Non-Party before a determination by the

20 court. Absent a court order to the contrary, the Non-Party shall bear the burden and

21 expense of seeking protection in this court of its Protected Material.

22 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24 Protected Material to any person or in any circumstance not authorized under this

25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
27 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

28 persons to whom unauthorized disclosures were made of all the terms of this Order,

                                              11
                         STIPULATED PROTECTIVE ORDER
 1 and (d) request such person or persons to execute the “Acknowledgment and

 2 Agreement to Be Bound” that is attached hereto as Exhibit A.

 3 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4        PROTECTED MATERIAL
 5        When a Producing Party gives notice to Receiving Parties that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection,

 7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

 8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever

 9 procedure may be established in an e-discovery order that provides for production

10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

11 (e), insofar as the parties reach an agreement on the effect of disclosure of a

12 communication or information covered by the attorney-client privilege or work

13 product protection, the parties may incorporate their agreement in the stipulated

14 protective order submitted to the court.

15 12.    MISCELLANEOUS
16        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17 person to seek its modification by the Court in the future.

18        12.2 Right to Assert Other Objections. By stipulating to the entry of this
19 Protective Order, no Party waives any right it otherwise would have to object to

20 disclosing or producing any information or item on any ground not addressed in this

21 Stipulated Protective Order. Similarly, no Party waives any right to object on any

22 ground to use in evidence of any of the material covered by this Protective Order.

23        12.3 Filing Protected Material. A Party that seeks to file under seal any
24 Protected Material must comply with Civil Rule 79-5. Protected Material may only

25 be filed under seal pursuant to a court order authorizing the sealing of the specific

26 Protected Material at issue. If a Party's request to file Protected Material under seal
27 is denied by the court, then the Receiving Party may file the information in the

28 public record unless otherwise instructed by the court.

                                              12
                         STIPULATED PROTECTIVE ORDER
 1 13.     FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return

 4 all Protected Material to the Producing Party or destroy such material. As used in

 5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 6 summaries, and any other format reproducing or capturing any of the Protected

 7 Material. Whether the Protected Material is returned or destroyed, the Receiving

 8 Party must submit a written certification to the Producing Party (and, if not the same

 9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

10 (by category, where appropriate) all the Protected Material that was returned or

11 destroyed and (2) affirms that the Receiving Party has not retained any copies,

12 abstracts, compilations, summaries or any other format reproducing or capturing any

13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

16 reports, attorney work product, and consultant and expert work product, even if such

17 materials contain Protected Material. Any such archival copies that contain or

18 constitute Protected Material remain subject to this Protective Order as set forth in

19 Section 4 (DURATION).

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                               13
                         STIPULATED PROTECTIVE ORDER
 1 14.    VIOLATION
 2        Any violation of this Order may be punished by any and all appropriate
 3 measures including, without limitation, contempt proceedings and/or monetary

 4 sanctions.

 5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6

 7
     DATED: May 6, 2021                    TAYLOR & RING
 8

 9
                                       By: /s/ Neil K. Gehlawat
10                                         John C. Taylor
                                           Neil K. Gehlawat
11                                         Attorneys for Plaintiffs Latoya Reinhold,
                                           S.R. and J.R.
12

13 DATED: May 6, 2021                      ROBERT S. BROWN, APC
14

15                                     By: /s/ Robert S Brown
                                           Robert S. Brown
16                                         Attorneys for Plaintiff Judy Reinhold-
                                           Tucker
17

18

19 DATED: May 6, 2021                      LYNBERG & WATKINS
20

21
                                       By: /s/ Jesse K Cox
22                                         NORMAN J. WATKINS
                                           S. FRANK HARRELL
23                                         JESSE K. COX
                                           MARLENA R. MLYNARSKA
24                                         Attorneys for Defendants
                                           COUNTY OF ORANGE, JONATHAN
25                                         ISRAEL AND EDUARDO DURAN
26
27

28

                                            14
                        STIPULATED PROTECTIVE ORDER
 1 FOR GOOD CAUSE APPEARING, THE FOREGOING STIPULATION IS

 2 SO ORDERED.

 3

 4

          May 10, 2021
 5 Dated: _________________           _______________________________
 6
                                      Hon. Douglas F. McCormick
                                      United States Magistrate Judge
 7                                    Central District of California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                 15
                    STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, ______________________ [print or type full name], of _________________

 4 _____________________[print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order

 6 that was issued by the United States District Court for the Central District of

 7 California on __________ in the case of Latoya Reinhold, et al. v. County of

 8 Orange, et al., Case No. 8:20-cv-02369-JLS-DFM. I agree to comply with and to be

 9 bound by all the terms of this Stipulated Protective Order and I understand and

10 acknowledge that failure to so comply could expose me to sanctions and punishment

11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

12 any information or item that is subject to this Stipulated Protective Order to any

13 person or entity except in strict compliance with the provisions of this Order.

14 I further agree to submit to the jurisdiction of the United States District Court for the

15 Central District of California for the purpose of enforcing the terms of this

16 Stipulated Protective Order, even if such enforcement proceedings occur after

17 termination of this action. I hereby appoint __________________________ [print

18 or type full name] of _______________________________________ [print or type

19 full address and telephone number] as my California agent for service of process in

20 connection with this action or any proceedings related to enforcement of this

21 Stipulated Protective Order.

22

23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25

26 Printed name: _______________________________
27
     Signature: __________________________________
28

                                               16
                         STIPULATED PROTECTIVE ORDER
